Title: From George Washington to Robert R. Livingston, 31 May 1789
From: Washington, George
To: Livingston, Robert R.

 

Sir,
New York May 31st 1789

The new and busy scenes in which I have been constantly engaged since my arrival in this place, and which will not allow me to pay that pointed attention to the favors of my friends that my inclination would lead me to do, will, I trust apologize for this late acknowledgment of your letter of the 15th instant.
To you, Sir, and others who know me, I believe it is unnecessary for me to say, that when I accepted of the important trust committed to my charge by my Country, I gave up every idea of personal gratification that I did not think was compatable with the public good. Under this impression I plainly foresaw that that part of my duty which obliged me to nominate persons to offices, would, in many instances, be the most irksome and unpleasing; for however strong my personal attachment might be to any one—however desirous I might be of giving a proof of my friendship—and whatever might be his expectations, grounded upon the amity which had subsisted between us, I was fully determined to keep myself free from every engagement that could embarrass me in discharging this part of my administration. I have therefore, uniformly declined giving any decisive answer to the numerous applications which have been made to me; being resolved, whenever I am called upon to nominate persons for those offices which may be created, that I will do it with a sole view to the public good—and shall bring forward those who, upon every consideration, and from the best information I can obtain, will in my judgment be most likely to answer that great end.
The delicacy with which your letter was written, and your wishes insinuated, did not require me to be thus explicit on this head with you; but the desire which I have that those persons whose good opinion I value shd know the principles on which I mean to act in this business has led me to this full declaration; and I trust, that the truly worthy and respectable characters in this Country will do justice to the motives by which I am actuated in all my public transactions. I have the honor to be with due consideratn & very great esteem—Sir Your Most Obedt & Very Humble Servant

Go: Washington

